Citation Nr: 1621613	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for instability due to chondromalacia patella of the left knee, status post arthroscopy and left medial meniscectomy, currently rated as 10 percent disabling.

2.  Entitlement to a higher rating for left knee degenerative joint disease (DJD), limitation of extension, currently rated as 10 percent disabling beginning June 24, 2014.

3.  Entitlement to a rating higher than 10 percent for left knee DJD throughout the appeal period.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hand condition, apart from service-connected left fourth finger fracture.  

5.  Entitlement to service connection for residuals of a left hand and left wrist injury, to include cramping and weakness.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969 and January 1971 to August 1990 to include combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

FINDINGS OF FACT

1.  In an unappealed March 1991 decision, the RO denied the Veteran's claim for service connection for a left hand condition; the Veteran did not complete an appeal for this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the March 1991 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for left hand condition, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether left hand cramping and weakness is related to the in-service left hand and wrist injury. 
4.  The left knee disability symptoms have included knee pain and limitation of motion throughout the appeal period, but limitation of motion has not been compensable for both extension and flexion at any time during the appeal period.

5.  The left knee instability symptoms most nearly approximate a finding of moderate instability.  

CONCLUSIONS OF LAW

1.  The March 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a left hand condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of a left hand and left wrist injury, to include cramping and weakness, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for a 20 percent disability rating, but no higher, for instability due to chondromalacia patella of the left knee, status post arthroscopy and left medial meniscectomy, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003-5257 (2015).  

5.  The criteria for a rating of 10 percent, but no higher, have been met for left knee DJD, limitation of extension, prior to June 24, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5261 (2015).

6.  The criteria for a rating higher than 10 percent for left knee DJD, limitation of extension, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5261 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the adjudicative actions taken concerning the claimed left hand disability in the instant decision are fully favorable, discussion of VA's duties to provide notification and assistance is not necessary for this issue.

In this case, VA provided adequate notification about the information and evidence necessary to substantiate the claim in a February 2013 letter.  Specifically, the letter advised the Veteran of the evidentiary requirements for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify was satisfied.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs and VA medical records.  

VA provided an adequate medical examination for the Veteran's increased rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded April 2013 and June 2014 VA left knee examinations.  The examination report includes responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record does not show that the left knee disability has materially increased in severity since June 2014.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a left hand condition was last finally denied in a March 1991 rating decision due to an absence of documented injury in service.  The Veteran did not perfect an appeal, and new and material evidence was not received within the appeal period.  The March 1991 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Since then, the Veteran submitted a 1968 photo of himself in a cast covering his left hand, wrist and forearm.  He reports that the cast was needed due to injury.  Currently, he experienced limited range of motion and constant pain in his hand.  
The Board finds the Veteran's reports to be new and material evidence since they support an in-service injury and current residuals for the previously denied claim for a left hand condition.  The petition to reopen is granted.  38 C.F.R. § 3.156.

III.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires competent evidence of three things: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

May 1968 service treatment records (STRs) reflect that the Veteran injured his left hand and a fracture was suspected.  Contemporaneous X-rays showed a left phalanx fracture near the base.  A cast was recommended.  Notably, the Veteran submitted a photograph that he reports was taken in 1968 of him in a left arm cast.  

December 1992 VA examination report includes an assessment of distal ulnar neuropathy secondary to shrapnel injury.  He currently had very mild residual weakness and numbness on the medial side of his left hand and arm.  

July 2013 VA physical therapy records reflect that the Veteran had periodic cramping in his hands.  He was concerned that he had advanced neurological disease.  However, he did not desire therapy since he could self-manage the symptoms.  He reported a history of in-service shrapnel injury to his left hand.  He then developed decreased left hand strength as residual.  Therapy was not recommended based upon the Veteran's reports of self-management.    

In May 2013, the Veteran reported that he had limited range of motion and constant pain in his hands due to the in-service injury.  

The above evidence establishes that the Veteran had an in-service left hand injury consistent with the circumstance of his service in Vietnam.  38 U.S.C.A. § 1154.  As to whether the Veteran has met the current disability requirement, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"). As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that is due to a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001). 

Here, the Veteran has had cramping and weakness in his left hand during the pendency of the claim.  The evidence is approximately evenly balanced as to whether such disability is due to the in-service injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of a left hand and left wrist injury, to include cramping and weakness is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Increased rating for left knee disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently service-connected for chondromalacia patella, left knee, rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5257.   He is also service-connected for left knee degenerative joint disease, limitation of extension, rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, DCs 5003-5261.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

DC 5003 assigns a minimum 10 percent rating, per joint, for painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require that pain be related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Id.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  The limitation of flexion and extension must be compensable in both planes in order to warrant separate ratings.  Id.

In his January 2013 claim, the Veteran reported that his left knee disability had increased in severity and the currently assigned rating did not accurately reflect its severity.  

In April 2013, the Veteran was afforded a VA examination with review of the claims folder.  The examiner listed a diagnosis of multi-compartmental degenerative joint disease of the left knee.  Currently, the Veteran reported intermittent pain with activity, especially with stairs or uneven ground.  He had flare-ups of 4/10 pain if the joint was swollen.  The flare-ups lasted one day and occurred two to three times per month.  He stated his left knee gave out to the point of falling, but that it had never locked.  He had not had medical treatment since a 1986 surgery.  He stated that he self-treated with ace bandage, over the counter pain relief medication and hot packs.  Clinical examination showed range-of-motion for left knee flexion to 130 degrees with endpoint pain.  Left knee extension was complete without pain.  Repetitive movement did not change the initial findings.  For functional loss, the examiner reported less movement than normal and pain.  The Veteran had pain upon palpation.  Muscle strength testing showed slightly diminished strength of 4/5.  Joint stability testing was normal.  For meniscal conditions, the examiner reported that it caused frequent episodes of joint pain in the left knee.  The examiner described residual symptoms of the left knee meniscectomy as pain, intermittent swelling and giving out.  The examiner confirmed that X-rays of the left knee documented degenerative arthritis, but did not show patellar subluxation.  He reported that the Veteran was working full time as a railroad conductor.  He believed the Veteran would have to limit his occupational duties involving repeated use of stairs, ladders or walking on uneven ground.  He additionally commented that during instability testing there was pain with valgus stress testing and he could not provide a result.  However, there was no laxity with varus stress.  He reported that gait was normal with equal weight bearing.  

May 2013 VA primary care records reflect that the Veteran had an initial consultation to establish VA care.  As relevant, clinical examination showed that the left knee was normal on inspection and palpation, including the anserine and popliteal areas.  The clinician noted that the Veteran reported knee pain upon ambulation.  He suspected the presence of degenerative arthritis.  He recommended Tylenol and topical analgesic.  The Veteran declined physical therapy.  

VA reexamined the Veteran for his left knee in June 2014.  The examiner reviewed the claims folder.  He maintained the diagnosis of degenerative joint disease of the left knee.  He recounted that the Veteran was status post in-service meniscectomy.  He had daily 6-9/10 pain, including while at rest.  The pain was worse while working and during cold weather.  He had an instability sensation when pivoting or changing direction.  He reported falling at times.  Ibuprofen provided fair to poor relief.  He flare-ups during the winter months approximately 4-5 times per month lasting up to 2 days with constant 9/10 pain.  He continued to work despite significant pain.  Clinical examination showed range-of-motion for left knee flexion to 115 degrees with pain beginning at 20 degrees.  Left knee extension was to 10 degrees without pain.  Repetitive movement did not change the initial findings.  For functional loss, the examiner reported less movement than normal, weakened movement, pain on movement, swelling and instability.  The examiner commented that the Veteran reported falling secondary to instability.  He believed the X-ray and clinical examination corroborated such report.  However, he did not actually observe instability during the examination.  The Veteran exhibited pain upon palpation.  Muscle strength for left knee flexion and extension was slightly diminished at 4/5 strength.  Joint stability testing was normal, but the examiner was unable to complete medial-lateral instability testing.  There was no evidence for recurrent patellar subluxation or dislocation.  For meniscal conditions, the examiner reported frequent episodes of joint locking, pain and effusion.  The examiner commented that the Veteran continues to work full time, but experienced increased pain with uneven ground, ladders and stairs.  He also noted that he found an element of medial instability of at least 1+, but could not fully evaluate it due to pain.  Regarding functional impairment, he stated that there was no objective evidence that pain, weakness, fatigability or incoordination would significantly limit functional ability during flare-ups or upon repeated use.

The Veteran is currently in receipt of 10 percent rating under DCs 5003-5261 for left knee DJD limitation of extension from June 24, 2014.  The evidence reflects, however, that he has experienced pain in the left knee throughout the appeal period.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  As the Veteran has experienced pain in the left knee throughout the appeal period, the 10 percent rating that the Veteran is receiving for left knee DJD limitation of extension is warranted prior to June 24, 2014.

Neither a higher nor separate rating for left knee DJD is warranted, however.  The evidence does not reflect that there has been compensable limitation of flexion, even considering flare-ups, as flexion has been between 115 and 130 degrees, and there is no indication that the flare-ups would reduce range of motion to more nearly approximate the 45 degrees flexion that warrants a compensable rating under DC 5260.  Moreover, there is no indication that the flare-ups resulted in limitation of extension more nearly approximating 15 degrees warranting a rating higher than 10 percent.

In order to establish entitlement to separate ratings for limitation of extension and flexion, the limitation must be compensable in both planes.  VAOPGCPREC 9-2004.  As the Veteran did not have compensable limitation of both extension and flexion, to include consideration of flare-ups, he is not entitled to a separate rating for limitation of flexion.  Similarly, as limitation of extension did not more nearly approximate 15 degrees, to include consideration of flare-ups, a rating higher than 10 percent is not warranted for left knee DJD, limitation of extension.

As to instability due to chondromalacia patella of the left knee, status post arthroscopy and left medial meniscectomy, the Board finds that an increased, 20 percent rating is warranted for moderate left knee instability.  38 C.F.R. § 4.71a, DC 5257.  The Veteran reported left knee instability at both the April 2013 and June 2014 VA examinations.  Although the joint stability testing from the April 2013 clinical evaluation was normal, the VA examiner acknowledged that one of the stability tests could not be completed due to pain.  The June 2014 VA examiner found medial instability during clinical evaluation.  The Veteran's subjective reports indicate that he regularly experiences left knee instability and has fallen on occasion due to it.  The clinical findings and subjective reports are sufficient evidence to support a grant of 20 percent for left knee instability.  38 C.F.R. § 4.71a, DC 4.3, 4.7, 4.71a, DC 5257.    

The Board declines to assign a 30 percent rating for severe instability at this time in absence of a more detailed evidence regarding instability.  Id.  Both April 2013 and June 2014 clinical evaluations showed that anterior and posterior joint stability testing was normal.  No patellar subluxation or dislocation was found during either examination.  The clinical evaluation suggested medial-lateral instability only.  These clinical findings indicate the instability is limited to medial-lateral area.  Also, the Veteran is shown to ambulate with a normal gait and not require assistive devices for left knee stability.  These reports weigh against a finding of severe instability.  For these reasons, the Board finds that the left knee instability most closely approximates a moderate nature.  Id.

Additional rating considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left knee disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include left knee limitation of motion and instability with related clinical findings.  All of those symptoms are contemplated by the schedular diagnostic criteria contemplated knee disability.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

The Veteran is gainfully employed.  See April 2013 and June 2014 VA examination reports.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an increased rating for chondromalacia patella of the left knee, status post arthroscopy and left medial meniscectomy, of 20 percent, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 10 percent for left knee DJD, limitation of extension prior to June 24, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for left knee DJD limitation of extension is denied.

The petition to reopen a previously denied claim for service connection for a left hand condition, apart from service-connected left fourth finger fracture is granted.

Entitlement to service connection for residuals of a left hand and left wrist injury, to include cramping and weakness is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


